      Case 2:17-cr-00090-JAM Document 149 Filed 07/21/21 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )      Case №: 2:17-cr-00090 JAM 1
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           v.                                  )
                                                 )
11   CHARLES V. STANLEY, Jr.,                    )
                                                 )
12                   Defendant.                  )
                                                 )
13
14          The above-named Defendant has, under oath, sworn or affirmed as to his financial

15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

17   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend. VI and 18 U.S.C.

18   § 3006A,

19          IT IS HEREBY ORDERED that Benjamin P. Ramos is appointed to represent the above

20   defendant in this case effective nunc pro tunc to July 16, 2021, substituting the Federal

21   Defenders Office appointed per G.O. 595.

22          This appointment shall remain in effect until further order of this court.

23
24
     DATED: July 21, 2021                            /s/ John A. Mendez
25                                                   THE HONORABLE JOHN A. MENDEZ
26                                                   UNITED STATES DISTRICT COURT JUDGE

27
28

                                                     -1-
